Exhibit 10.2

THIRD Amended and Restated REPAYMENT GUARANTY

﻿

THIS THIRD Amended and Restated REPAYMENT GUARANTY (“Guaranty”) is made as of
January 10, 2017, by PS BUSINESS PARKS, INC., a California corporation
(“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”) for itself and the “Lenders” from
time to time a party to the Credit Agreement referenced below (collectively with
any Issuing Bank (as such term is defined in the Credit Agreement), “Lenders”).

﻿

This Guaranty amends and restates in its entirety that certain Second Amended
and Restated Repayment Guaranty, dated as of April 28, 2014.

﻿

R E C I T A L S

﻿

A.



Pursuant to the terms of that certain Third Amended and Restated Revolving
Credit Agreement, dated as of January 10, 2017, by and between PS BUSINESS
PARKS, L.P., a California limited partnership (“Borrower”), Administrative Agent
and Lenders (as the same may be amended, modified, supplemented or replaced from
time to time, the “Credit Agreement”), Lenders have agreed to loan to Borrower
the principal sum of TWO HUNDRED FIFTY MILLION AND NO/100THS DOLLARS
($250,000,000.00) (which amount may be increased to up to FOUR HUNDRED MILLION
AND NO/100THS DOLLARS ($400,000,000.00) in accordance with the terms of the
Credit Agreement) (the “Loan”) for the purposes specified in the Credit
Agreement.

﻿

B.



The Loan is evidenced by each of the Notes (as defined in the Credit Agreement)
(collectively, the “Note”) and is further evidenced by certain other documents
described in the Credit Agreement as Loan Documents.    

﻿

C.



The Credit Agreement, the Note, and those other documents described in the
Credit Agreement as Loan Documents, together with all modifications, extensions,
renewals and amendments thereto, are collectively referred to hereinafter as the
“Loan Documents”. This Guaranty is not one of the Loan Documents.

﻿

D.



Guarantor is the parent of Borrower and will benefit from the Loan made by
Lenders to Borrower.

﻿

THEREFORE, to induce Administrative Agent and Lenders to enter into the Credit
Agreement and to make the Loan, and in consideration thereof, Guarantor
unconditionally, absolutely and irrevocably guarantees and agrees as follows:

﻿

1.



GUARANTY.  Guarantor, jointly and severally, hereby unconditionally, absolutely
and irrevocably guarantees and promises to pay to Lenders or order, on demand,
in lawful money of the United States of America, in immediately available funds,
the aggregate principal amount of the Loan or so much thereof as may be due and
owing under the Note or any of the other Loan Documents, together with interest
and any other sums payable under the Note or any of the other Loan Documents
(collectively, the “Guaranteed Obligations”). 

﻿

2.



REMEDIES.  If Guarantor fails to promptly perform its obligations under this
Guaranty, Administrative Agent may from time to time, and without first
requiring performance by Borrower or any other guarantor, or without exhausting
any or all security (if any) for the Loan, bring any action at law or in equity
or both to compel Guarantor to perform its obligations hereunder, and to collect
in any such action compensation for all loss, cost, damage, injury and expense
sustained or incurred by Administrative Agent or any Lender as a direct or
indirect



--------------------------------------------------------------------------------

 

consequence of the failure of Guarantor to perform its obligations hereunder,
together with interest thereon at the rate of interest applicable to the
principal balance of the Note.

﻿

3.



RIGHTS OF ADMINISTRATIVE AGENT AND LENDERS.  Guarantor authorizes Administrative
Agent and Lenders, without giving notice to Guarantor or obtaining Guarantor’s
consent and without affecting the liability of Guarantor, from time to time
to:  (a) renew, modify or extend all or any portion of Borrower’s obligations
under the Note or any of the other Loan Documents; (b) declare all sums owing to
Lenders under the Note or any of the other Loan Documents, due and payable upon
the occurrence and during the continuation of an Event of Default under the Loan
Documents; (c) make non-material changes in the dates specified for payments of
any sums payable in periodic installments under the Note or any of the other
Loan Documents; (d) otherwise modify the terms of any of the Loan Documents,
except for:  (i) increases in the principal amount of the Note (except as
expressly contemplated by the terms of the Credit Agreement) or changes in the
manner by which interest rates, fees or charges are calculated under the Note
and the other Loan Documents (Guarantor acknowledges that if the Note or the
other Loan Documents so provide, said interest rates, fees and charges may vary
from time to time) or (ii) advancement of the Termination Date where no Event of
Default has occurred under the Loan Documents; (e) take and hold security for
the performance of Borrower’s obligations under Note or the other Loan
Documents, and exchange, enforce, waive, subordinate and release any such
security in whole or part; (f) apply such security and direct the order or
manner of sale thereof as Administrative Agent in its discretion may determine;
(g) release, substitute or add any one or more endorsers of the Note or
guarantors of Borrower’s obligations under the Note or the other Loan Documents;
(h) apply payments received by Administrative Agent from Borrower to any
obligations of Borrower to Administrative Agent or any Lender, in such order as
Administrative Agent shall determine in its sole discretion, whether or not any
such obligations are covered by this Guaranty; (i) assign this Guaranty in whole
or in part; and (j) assign, transfer or negotiate all or any part of the
indebtedness guaranteed by this Guaranty. 

﻿

4.



GUARANTOR’S WAIVERS.  Guarantor waives:  (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or other person, or
by reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Loan Documents for
purposes other than the purposes represented by Borrower to Administrative Agent
or intended or understood by Administrative Agent or Guarantor; (b) any defense
based upon any lack of authority of the officers, directors, partners, managers,
members or agents acting or purporting to act on behalf of Borrower, Guarantor
or any principal of Borrower or Guarantor, any defect in the formation of
Borrower, Guarantor or any principal of Borrower or Guarantor; (c) any defense
based upon the application by Borrower of the proceeds of the Loan for purposes
other than the purposes represented by Borrower to Administrative Agent or
intended or understood by Administrative Agent or Guarantor; (d) any and all
rights and defenses arising out of an election of remedies by Administrative
Agent; (e) any defense based upon Administrative Agent’s or any Lender’s failure
to disclose to Guarantor any information concerning Borrower’s financial
condition or any other circumstances bearing on Borrower’s ability to pay and
perform its obligations under the Note or any of the other Loan Documents, or
upon the failure of any other principals of Borrower to guaranty the Loan; (f)
any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal; (g) any defense based upon
Administrative Agent’s election, in any proceeding instituted under the Federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (i) any right of subrogation,



2

--------------------------------------------------------------------------------

 

any right to enforce any remedy which Administrative Agent or Lenders may have
against Borrower and any right to participate in, or benefit from, any security
for the Note or the other Loan Documents now or hereafter held by Administrative
Agent until the Guaranteed Obligations have been paid in full; (j) presentment,
demand, protest and notice of any kind; and (k) the benefit of any statute of
limitations affecting the liability of Guarantor hereunder or the enforcement
hereof.  Finally, Guarantor agrees that the payment or performance of any act
which tolls any statute of limitations applicable to the Note or any of the
other Loan Documents shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.

﻿

5.



GUARANTOR’S WARRANTIES.  Guarantor warrants, represents, covenants and
acknowledges to Administrative Agent and Lenders that:  (a) Lenders would not
make the Loan but for this Guaranty; (b) Guarantor has reviewed all of the terms
and provisions of the Credit Agreement and the other Loan Documents; (c) there
are no conditions precedent to the effectiveness of this Guaranty; (d) Guarantor
has established adequate means of obtaining from sources other than
Administrative Agent, on a continuing basis, financial and other information
pertaining to Borrower’s financial condition, and the status of Borrower’s
performance of obligations under the Loan Documents, and Guarantor agrees to
keep adequately informed from such means of any facts, events or circumstances
which might in any way affect Guarantor’s risks hereunder, and neither
Administrative Agent nor any Lender has made any representation to Guarantor as
to any such matters; (e) the most recent financial statements of Guarantor
heretofore or hereafter delivered to Administrative Agent are true and correct
in all respects, have been prepared in accordance with generally accepted
accounting principles consistently applied (or other principles acceptable to
Administrative Agent) and fairly and accurately represent the financial
condition of Guarantor as of the respective dates thereof, and no material
adverse change has occurred in the financial condition of Guarantor since the
respective dates thereof; (f) Guarantor has not and will not, without the prior
written consent of Administrative Agent, sell, lease, assign, encumber, pledge,
hypothecate, mortgage, transfer or otherwise dispose of all or substantially all
of Guarantor’s assets, or any interest therein, other than in the ordinary
course of Guarantor’s business; (g) Guarantor is not and will not be, as a
consequence of the execution and delivery of this Guaranty, impaired or rendered
“insolvent”, as that term is defined in Section 101 of the Federal Bankruptcy
Code, or otherwise rendered unable to pay Guarantor’s debts as the same mature
and will not have thereby undertaken liabilities in excess of the present fair
value of Guarantor’s assets; and (h) the calculation of liabilities in any such
financial statements do NOT include any fair value adjustments to the carrying
value of liabilities to record such liabilities at fair value pursuant to
electing the fair value option election under FASB ASC 825-10-25 (formerly known
as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities, and therefore, the amount of liabilities is
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.  Guarantor
acknowledges and agrees that Administrative Agent may request and obtain
additional information from third parties regarding any of the above, including,
without limitation, credit reports.

﻿

6.



FINANCIAL STATEMENTS.  Guarantor shall deliver, or cause to be delivered, the
financial information of Guarantor required to be delivered by the terms of
Article IX of the Credit Agreement.

﻿

7.



SUBORDINATION.  Subject to the last sentence of this Section 7, upon the
occurrence and during the continuation of an Event of Default, Guarantor
subordinates all present and future indebtedness owing by Borrower or by any
other guarantor under any guaranty or indemnity of the Loan, to Guarantor to the
obligations at any time owing by Borrower to Administrative Agent 



3

--------------------------------------------------------------------------------

 

and Lenders under the Note and the other Loan Documents.  Subject to the last
sentence of this Section 7, upon the occurrence and during the continuation of
an Event of Default, Guarantor agrees to make no claim for such indebtedness
until all obligations of Borrower under the Note and the other Loan Documents
have been fully discharged.  Subject to the last sentence of this Section 7,
upon the occurrence and during the continuation of an Event of Default,
Guarantor further agrees not to assign all or any part of such indebtedness
unless Administrative Agent is given prior notice and such assignment is
expressly made subject to the terms of this Guaranty.  Notwithstanding anything
contained in this Guaranty to the contrary, the foregoing provisions of this
Section 7 shall not be applicable to any indebtedness arising from the
declaration, making, or incurrence of any liability to make any Restricted
Payments not prohibited by Section 10.1(g) of the Credit Agreement, and, to the
extent that any conflict exists between this Section 7 and Section 10.1(g) of
the Credit Agreement, the provisions of Section 10.1(g) of the Credit Agreement
(including any definitions incorporated therein) shall control.

﻿

8.



BANKRUPTCY OF BORROWER.  In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Administrative Agent, for the benefit of Lenders
all rights of Guarantor thereunder.  If Guarantor does not file any such claim,
Administrative Agent, as attorney-in-fact for Guarantor, is hereby authorized to
do so in the name of Guarantor or, in Administrative Agent’s discretion, to
assign the claim to a nominee and to cause proof of claim to be filed in the
name of Administrative Agent’s nominee.  The foregoing power of attorney is
coupled with an interest and cannot be revoked.  Administrative Agent or
Administrative Agent’s nominee shall have the right, in its reasonable
discretion, to accept or reject any plan proposed in such proceeding and to take
any other action which a party filing a claim is entitled to do.  In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Administrative Agent, for the benefit
of Lenders, the amount payable on such claim and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Administrative Agent, for the
benefit of Lenders all of Guarantor’s rights to any such payments or
distributions; provided,  however, Guarantor’s obligations hereunder shall not
be satisfied except to the extent that Administrative Agent receives cash by
reason of any such payment or distribution.  If Administrative Agent receives
anything hereunder other than cash, the same shall be held as collateral for
amounts due under this Guaranty.  If all or any portion of the obligations
guaranteed hereunder are paid or performed, the obligations of Guarantor
hereunder shall continue and shall remain in full force and effect in the event
that all or any part of such payment or performance is avoided or recovered
directly or indirectly from Administrative Agent or any Lender as a preference,
fraudulent transfer or otherwise under the Bankruptcy Code or other similar
laws, irrespective of (a) any notice of revocation given by Guarantor prior to
such avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced by the Loan Documents.

﻿

9.



ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS.  This Guaranty is a
continuing guaranty of payment and not of collection and cannot be revoked by
Guarantor and shall continue to be effective with respect to any indebtedness
referenced in Section 1 hereof arising or created after any attempted revocation
hereof.  The obligations of Guarantor hereunder shall be in addition to and
shall not limit or in any way affect the obligations of Guarantor under any
other existing or future guaranties unless said other guaranties are expressly
modified or revoked in writing.  This Guaranty is independent of the obligations
of Borrower under the Note and the other Loan Documents.  Administrative Agent
and Lenders may bring a separate action to enforce the provisions hereof against
Guarantor without taking action against Borrower or any other party or joining
Borrower or any other party as a party to such action.  This Guaranty is not



4

--------------------------------------------------------------------------------

 

secured and shall not be deemed to be secured by any security instrument unless
such security instrument expressly recites that it secures this Guaranty.

﻿

10.



CREDIT REPORTS.  Guarantor hereby authorizes Administrative Agent to order and
obtain, from a credit reporting agency of Administrative Agent’s choice, a third
party credit report on Guarantor.

﻿

11.



ENFORCEABILITY.  Guarantor hereby acknowledges that:  (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Administrative Agent’s and
Lenders’ consideration for entering into this transaction, Administrative Agent
and Lenders have specifically bargained for the waiver and relinquishment by
Guarantor of all such defenses, and (d) Guarantor has had the opportunity to
seek and receive legal advice from skilled legal counsel in the area of
financial transactions of the type contemplated herein.  Given all of the above,
Guarantor does hereby represent and confirm to Administrative Agent and Lenders
that Guarantor is fully informed regarding, and that Guarantor does thoroughly
understand:  (i) the nature of all such possible defenses, and (ii) the
circumstances under which such defenses may arise, and (iii) the benefits which
such defenses might confer upon Guarantor, and (iv) the legal consequences to
Guarantor of waiving such defenses.  Guarantor acknowledges that Guarantor makes
this Guaranty with the intent that this Guaranty and all of the informed waivers
herein shall each and all be fully enforceable by Administrative Agent and
Lenders, and that Administrative Agent and Lenders are induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

﻿

12.



MISCELLANEOUS. 

﻿

12.1



Notices.  All notices, demands, or other communications under this Guaranty and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Guaranty).  All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid.  Notices so sent shall be
effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon delivery or refusal; provided,  however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  For purposes of notice, the address of
the parties shall be:

﻿

﻿

Guarantor:

PS Business Parks, Inc.

701 Western Avenue 

Glendale, California 91201

Attention:  Chief Financial Officer

 



5

--------------------------------------------------------------------------------

 

Administrative Agent:

Wells Fargo Bank, National Association

Commercial Real Estate (AU # 210228.)

401 B. Street, Suite 1100

San Diego, CA 92101

Attention:  Dale Northup

Loan #:  3514ZF

 

With a copy to:

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9300-091

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Breanna Schmid

Fax: (866) 968-5584

Telephone: (612) 667-4485

﻿

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days notice to the other party in the manner set forth hereinabove.

﻿

12.2



Attorneys’ Fees and Expenses; Enforcement.  If any attorney is engaged by
Administrative Agent and/or any Lender to enforce or defend any provision of
this Guaranty, or as a consequence of any Event of Default under the Loan
Documents, with or without the filing of any legal action or proceeding, and
including, without limitation, any fees and expenses incurred in any bankruptcy
proceeding or in connection with any appeal of a lower court decision, then
Guarantor shall immediately pay to Administrative Agent, upon demand, the amount
of all reasonable attorneys’ fees and expenses and all reasonable costs incurred
in connection therewith, including all trial and appellate proceedings in any
legal action, suit, bankruptcy or other proceeding, together with interest
thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Note as specified therein. 

﻿

12.3



No Waiver.  No previous waiver and no failure or delay by Administrative Agent
and/or Lenders in acting with respect to the terms of the Note or this Guaranty
shall constitute a waiver of any breach, default, or failure of condition under
the Note or this Guaranty or the obligations secured thereby.  A waiver of any
term of the Note or this Guaranty or of any of the obligations secured thereby
must be made in writing and shall be limited to the express written terms of
such waiver.

﻿

12.4



Loan Sales and Participation; Disclosure of Information.  Guarantor agrees that
Lenders may elect, at any time, to sell, assign or grant participation in all or
any portion of Lenders’ rights and obligations under the Loan Documents and this
Guaranty, subject to and in accordance with the terms of Section 13.5 of the
Credit Agreement.  Guarantor further agrees that Lenders may, subject to and in
accordance with the terms of Section 13.8 of the Credit Agreement, disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to Lenders with
respect to:  (a) any party connected with the Loan (including, without
limitation, Borrower, any partner, shareholder, joint venturer, manager or
member of Borrower, any constituent partner, shareholder, joint venturer,
manager or member of Borrower, Guarantor, and any other guarantor); and/or (b)
any lending relationship other than the



6

--------------------------------------------------------------------------------

 

Loan which any Lender may have with any party connected with the Loan.  In the
event of any such sale, assignment or participation, Lenders and the parties to
such transaction shall share in the rights and obligations of Lenders as set
forth in the Loan Documents only as and to the extent they agree among
themselves.  In connection with any such sale, assignment or participation,
Guarantor further agrees that this Guaranty shall be sufficient evidence of the
obligations of Guarantor to each purchaser, assignee, or participant, and upon
written request by Administrative Agent, Guarantor shall consent to such
amendments or modifications to the Loan Documents as may be reasonably required
in order to evidence any such sale, assignment or participation. 

﻿

Anything in this Guaranty to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Guaranty,
including this Section, any Lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from its obligations thereunder.

﻿

12.5



Waiver of Right to Trial by Jury.  TO THE EXTENT PERMITTED BY APPLICABLE STATE
LAW, EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG BORROWER, ADMINISTRATIVE
AGENT, OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO THIS GUARANTY OR
ANY OF THE LOAN DOCUMENTS. THIS PROVISION HAS BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE TERMINATION OF THIS GUARANTY.

﻿

12.6



Severability.  If any provision or obligation under this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from this Guaranty and the
validity, legality and enforceability of the remaining provisions or obligations
shall remain in full force as though the invalid, illegal, or unenforceable
provision had never been a part of this Guaranty.

﻿

12.7



Heirs, Successors and Assigns.  Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Guaranty shall bind and inure to
the benefit of the heirs, executors, administrators, nominees, successors and
assigns of the parties hereto.

﻿

12.8



Time.  Time is of the essence of each and every term herein.

﻿

12.9



Governing Law And Consent To Jurisdiction.  This Guaranty shall be governed by,
and construed in accordance with, the laws of the state of California applicable
to contracts executed, and to be fully performed, in such state.  Borrower,
Administrative Agent, and each Lender hereby agree that the courts of the state
of California sitting in San Francisco County, and of the United States District
Court of the Northern District of California, shall have jurisdiction to hear
and determine any claims or disputes between or among Borrower, Administrative
Agent or any of the Lenders arising out of this



7

--------------------------------------------------------------------------------

 

Guaranty or any other Loan Document by reason of any suit, cause of action or
dispute whatsoever between or among Borrower, Administrative Agent or any of the
Lenders of any kind or nature relating to this Guaranty or any of the Loan
Documents. Each of the parties hereto irrevocably and unconditionally submits in
advance to such jurisdiction in any action or proceeding commenced in such
courts. Each party further waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient forum and each agrees
not to plead or claim the same.  The choice of forum set forth in this Section
shall not be deemed to preclude the bringing of any action by Administrative
Agent or any Lender or the enforcement by Administrative Agent or any Lender of
any judgment obtained in such forum in any other appropriate jurisdiction.

﻿

12.10



Survival.  This Guaranty shall be deemed to be continuing in nature and shall
remain in full force and effect and shall survive the exercise of any remedy by
Administrative Agent and Lenders under the Loan Documents.

﻿

12.11



Joint and Several Liability.  The liability of the Guarantor hereunder shall be
joint and several with the Borrower and all other guarantors of Borrower’S
obligations under the Note and Loan Documents.

﻿

12.12



Headings.  All article, section or other headings appearing in this Guaranty are
for convenience of reference only and shall be disregarded in construing this
Guaranty.

﻿

12.13



Powers Of Attorney.  The powers of attorney granted by Guarantor to
Administrative Agent in this Guaranty shall be unaffected by the disability of
the principal so long as any portion of the Loan remains unpaid or unperformed. 
Neither Administrative Agent nor Lenders shall have any obligation to exercise
any of the foregoing rights and powers in any event.

﻿

12.14



Defined Terms.  Unless otherwise defined herein, capitalized terms used in this
Guaranty shall have the meanings attributed to such terms in the Credit
Agreement.

﻿

12.15



Rules Of Construction.  The word “Borrower” as used herein shall include both
the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Note and the other Loan Documents.  The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever.  If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons.  The words “Administrative Agent”
and “Lenders” as used herein shall include Administrative Agent, Lenders,  and
their successors, assigns and affiliates.

﻿

12.16



Use Of Singular And Plural; Gender.  When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.    

﻿

12.17



Exhibits, Schedules And Riders.  All exhibits, schedules, riders and other items
attached hereto are incorporated into this Guaranty by such attachment for all
purposes. 

﻿

12.18



Integration; Interpretation.  This Guaranty contains the entire agreement of the
parties with respect to the matters contemplated hereby and supersedes all prior
negotiations or



8

--------------------------------------------------------------------------------

 

agreements, written or oral.  This Guaranty shall not be modified except by
written instrument executed by all parties.

﻿

12.19



Electronic Delivery of Certain Information.  Guarantor acknowledges and agrees
that information regarding the Guarantor may be delivered electronically
pursuant to Section 9.5 of the Credit Agreement.

﻿

[Signature Page to Follow]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.

﻿

‎”GUARANTOR”‎

﻿

PS BUSINESS PARKS, INC.,

a California corporation

﻿

﻿

﻿

By:/s/ Edward A. Stokx

Name: Edward A. Stokx

Title:  Executive Vice President and Chief Financial Officer

﻿



﻿

﻿

﻿



Signature Page to Third Amended and Restated Repayment Guaranty

--------------------------------------------------------------------------------